NOTE: This order is nor1preoedentia1.
United States Court of Appeals
for the Federal Circuit
DEBORAH KATZ-PUESCHEL,
Petitioner, '
V.
DEPARTMENT 0F TRANSPORTATION,
Respondent.
2011-3081 ..
Petition for review of the Merit Systerns Protection
Board in case no. DCO752811049-B-1.
ON MOTION
ORBER
Deborah Katz-Puesche] moves for a 14-day extension
of time, until May 30, 2011, to file her brief
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

KATZ-PUESCHEL V. TRANSPORTATION
2
FOR THE CoURT
MAY 9 9 mm /S/ Jan H0rba1y
Date J an Horbaly
cc: George M. Chuzi, Esq.
Hi11ary A. Stern, Esq.
s21
C1erk
FILED
l.s count or Ar=PEALsroR
ins Fenr-zant c\ncurr
HAY 09e2011
.|All|'\DRBAL¥
CI.E|I'l
lo